On Reading the Affidavit of the Defendant this Day laid before this Court, Mr. Rutledge on Behalf of said Defendant moved that the Order made *524in this Cause on the 22d of this Instant December might be discharged. The Court on hearing Counsel in Behalf of the Complainant did Order that the said Order should be confirmed and that the Complainant do lay before her Counsel the several Papers and other Vouchers relative to her Case, and that they do as soon as possible lay before this Court their Opinion thereon.
John Troup Register in Chancery
Present, His Excellency, the Governor; The Honorable Henry Middleton, John Guerard, Egerton Leigh, John Drayton, and Daniel Blake, Esquires for executing the Office of Chancellor. William Burrows Esq. Master.